IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ADAMS HOMES OF                           NOT FINAL UNTIL TIME EXPIRES TO
NORTHWEST FLORIDA, INC.,                 FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D17-3831
v.

SAMUEL ALAN OSBORNE,

      Respondent.

___________________________/

Opinion filed October 3, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

W. David Jester, Kellie A. Caggiano, and Alexis L. Kessler of Galloway Johnson
Tompkins Burr & Smith PLC, Pensacola, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      DENIED.

LEWIS, WINSOR, and M.K. THOMAS, JJ., CONCUR.